Citation Nr: 1749588	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for left supracondylar fracture of the humerus from a through and through gunshot wound, status post open reduction internal fixation with muscle group injury (left upper extremity muscle injury).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel




INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from August 2008 to November 2010.  He is a recipient of the Combat Action Ribbon, the Purple Heart, the Sea Service Deployment Ribbon with 2 Stars, the Afghanistan Campaign Medal with 1 Star, and the Humanitarian Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection and assigned a 10 percent rating effective November 20, 2010.  The Veteran's rating for his left upper extremity muscle group injury was subsequently increased to 20 percent for the entire appeal period in a July 2013 rating decision.

The Board notes that the Veteran is service-connected for several gunshot wound residuals.  The Veteran was separately service-connected for the following additional gunshot wound residuals in a July 2013 rating decision: (1) post-traumatic left elbow ulnar neuropathy; (2) left shoulder limitation of motion; (3) left elbow limitation of motion; and (4) residual scarring, status post gunshot wound and surgeries, left upper extremity, and assigned an effective date of November 20, 2010, the date following the Veteran's separation from active duty service.  The Veteran did not appeal the July 2013 decision.  Therefore, this appeal is limited only to the muscle injury gunshot wound residual rating adjudicated in the January 2011 rating decision.


FINDING OF FACT

The Veteran's left upper extremity muscle injury is manifested by severe injury of muscle groups V and VI.




CONCLUSION OF LAW

A 30 percent initial disability rating is warranted for severe muscle disability of the left elbow from a through and through gunshot wound, status post open reduction internal fixation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.25, 4.55, 4.56, 4.71, 4.73, Diagnostic Codes 5305, 5306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, a June 2010 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his left upper extremity muscle injury.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that the Veteran was scheduled, but failed to appear for a VA examination on March 2017.  The Board notes that a March 2015 VA examination reveals that the Veteran reporting moving a lot so he can "stay under the radar."  Although the letter informing him of his scheduled examination was returned as undeliverable, the RO made every effort to contact the Veteran, including calling the Veteran several times, contacting his representative, and contacting his financial institution through which his VA benefits are currently disbursed to him, for confirmation of his address.  Moreover, several subsequently mailed documents were not returned to VA as undeliverable, including a Supplemental Statement of the Case (SSOC).

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, although the Board is sympathetic to the Veteran's circumstances, the Board finds that RO has exhausted efforts to assist the Veteran in providing him a contemporaneous VA examination.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to a Higher Initial Rating for Left Upper Extremity Muscle Group Injury

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Board notes that as discussed in more detail below, the Veteran's left upper extremity muscle group injury involves two different muscle groups of the left arm.  According to 38 C.F.R. § 4.55 for rating purposes, skeletal muscles of the body are divided into 23 muscle groups and 5 anatomical regions, including 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306).  38 C.F.R. § 4.55(b) (2017).  38 C.F.R. § 4.55 generally discusses principles for combined ratings for muscle injuries.  Id.  For muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for most severely injured muscle group is to be increased by one level and used as the combined evaluation for the affected muscle groups.  § 4.55(e).  For muscle group injuries in different anatomical regions that do not act on ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  § 4.55(f).  No muscle injury rating is assigned for muscle groups that act on an ankylosed joint.  § 4.55(c).  

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1).  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  Id.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Id.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Id.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 38 C.F.R. § 38 C.F.R. § 4.56(d)(3).  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Id.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  Id.  If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, (2) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, (3) diminished muscle excitability to pulsed electrical current in electro diagnostic tests, (4) visible or measurable atrophy, (5) adaptive contraction of an opposing group of muscles, (6) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Id.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Id.  

Diagnostic Code 5305 addresses injuries to Muscle Group V.  38 C.F.R. § 4.73, Diagnostic Code 5305.  The functions of Muscle Group V include elbow supination, and flexion of the elbow.  Id.  The muscles include the biceps, the brachialis, and the brachioradialis.  Id.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm. Id.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm. Id.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  

Diagnostic Code 5306 addresses injuries to Muscle Group VI.  38 C.F.R. § 4.73, Diagnostic Code 5306.  The functions of Muscle Group VI include extension of the elbow.  Id.  The muscles include the triceps and the anconeus.  Id.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm.  Id.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm.  Id.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  

The Veteran is currently assigned a 20 percent rating for his service-connected left upper extremity muscle group injury under Diagnostic Codes 5305 and 5306.  

The Veteran's service treatment records noted an initial date of injury occurring on August 17, 2009, while the Veteran was on active duty service in Afghanistan on a routine dismounted foot patrol.  There was an ambush and ensuing firefight, and the Veteran received a through and through gunshot wound, and sustained a supracondylar fracture of the left humerus bone.  The Veteran underwent several surgeries, including multiple debridement surgeries, placement of external fixator, removal of external fixation, and closure of the entry and exit bullet wounds; in total the Veteran underwent five different surgeries, and was medevaced to five different medical facilities from August 17, 2009 to September 2, 2009.  The Veteran's left arm was put in a splint, he was placed on convalescent leave for 30 days, and he was prescribed physical therapy.  In a June 2010 report of medical history the Veteran reported that he had a painful elbow, and impaired use of his left arm.  He specifically reported that when he tries to push over 50 lbs., he gets pain in his left arm, and that he has constant pain in his left elbow.

A VA examination was conducted in January 2013.  A separate left shoulder examination noted that the Veteran is right-hand dominate.  The examiner noted that both Muscle Groups V and Group VI were affected.  The examiner observed that there were no fascial defects or evidence of defects associated with the Veteran's muscle injuries.  The Veteran's muscle injuries were noted to result in visible and measurable muscle atrophy and soft flabby muscles in the wound area, affecting muscle substance or function.  In this regard, the examiner observed that the Veteran's right arm measured 35 centimeters and his left arm measured 31.5 centimeters.  The examiner specifically noted that the atrophy in the left arm was equally due to the involvement of Muscle Groups V and VI, and that he could not provide separate measurements because the atrophy involved the entire circumference of the left arm.  Cardinal signs and symptoms of muscle disability including consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain were noted.  The Veteran reported difficulty with repetitive pushing, pulling, and lifting, and a constant pain in his arm and elbow that feels like metal is grinding inside.  His symptoms worsen on lifting, pushing, or pulling, and the left elbow in particular feels weak; the examiner observed that these symptoms caused the Veteran's muscle injury to interfere with his ability to keep up with work requirements.  The examiner observed that the Veteran's entrance and exit wounds could not be seen because the Veteran had a large scar from internal fixation surgery which obscures underlying smaller scars.  Left elbow strength was less than normal when compared to the Veteran's right elbow.  A separate elbow examination noted that there was no ankylosis of the Veteran's left elbow.

Aside from the Veteran's service treatment records, and a January 2013 VA examination, there are no other treatment records or examination reports relevant to the Veteran's left upper extremity muscle group injury.  

Applying the applicable rating criteria to the Veteran's left upper extremity muscle injury, the Board finds that the Veteran's left upper extremity muscle injury meets the criteria for a 30 percent rating for the Veteran's non-dominant arm.   In so finding, as a preliminary matter the Board notes that although two separate muscle groups are affected, they are the same anatomical region; therefore, the Board cannot award two separate ratings to each muscle group because to do so would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.55; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, although the January 2013 VA examination reveals that the cardinal signs and symptoms of the Veteran's left upper extremity muscle injury are noted to be "consistent," which is compatible with a "moderately severe" rating, the Veteran also presents with visible and measurable muscle atrophy and soft flabby muscles in the wound area.  Additionally, it is not possible to determine the nature of the Veteran's gunshot wound scars, since they are obscured by surgical scars.  Moreover, the Veteran's service treatment records are consistent with a prolonged period of treatment for his gunshot wounds.  Accordingly, affording the Veteran the benefit of the doubt, an award of entitlement to the maximum rating of 30 percent for the Veteran's left upper extremity muscle injury is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.25, 4.55, 4.56, 4.71, 4.73, Diagnostic Codes 5305, 5306 (2017).


ORDER

Entitlement to an initial 30 percent rating for a severe muscle disability of the left elbow from a through and through gunshot wound, status post open reduction internal fixation, is granted.





______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


